Citation Nr: 0715381	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  93-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right foot injury, from May 18, 1992, to April 
27, 2004. 


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1953, and from August 1955 to August 1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran presented testimony at a hearing before a Hearing 
Officer at the RO in March 1992.  He was also afforded a 
hearing before the undersigned Veterans Law Judge, in 
Washington, DC, in September 1993.  Transcripts of the 
hearings are associated with the claims file.

When the case was most recently before the Board in July 
2004, the Board denied entitlement to a disability rating 
higher than 10 percent for the period prior to May 18, 1992, 
and an evaluation in excess of 20 percent for the period from 
May 18, 1992, through April 27, 2004, and granted an 
increased rating of 30 percent rating beginning April 28, 
2004.  The veteran appealed the July 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an Order dated in November 2006, the Court affirmed 
the Board's denial of a rating higher than 10 percent for the 
period prior to May 18, 1992, and its assignment of a 30 
percent rating for the period beginning April 28, 2004.  
However, the Court set aside the Board's denial of a rating 
in excess of 20 percent for the period from May 18, 1992, to 
April 28, 2004, and remanded that issue for action consistent 
with its Order.


FINDING OF FACT

From May 18, 1992, to April 27, 2004, the veteran's right 
foot disability was manifested by moderately severe 
impairment.


CONCLUSION OF LAW

From May 18, 1992, to April 27, 2004, the criteria for a 
disability rating higher than 20 percent for a right foot 
disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected right foot disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was initially 
adjudicated long before the enactment of the VCAA in November 
2000.  The record reflects that the RO provided the veteran 
with the notice required under the VCAA, by letter mailed in 
January 2004.  Following the provision of the required notice 
and the completion of all indicated development of the 
record, the RO readjudicated the veteran's claim in May 2004.  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  

Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

Although the veteran has not been specifically informed of 
the criteria for establishing an effective date for the 
increased disability rating sought, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, as this is an appeal of an 
initial disability rating, the evidence necessary to 
establish the disability rating also serves to establish the 
effective date of the rating.  Moreover, the Board has 
determined that an increased rating is not in order for any 
portion of the period currently on appeal.  Consequently, no 
effective date for an increased rating will be assigned.  
Accordingly, any error in the notice concerning the 
effective-date element of the claim was harmless.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

The Board notes additionally that the veteran's attorney 
argued, as noted in passing by the Court in its November 2006 
Order, that the Board failed in its duty to assist by not 
asking for clarification from the April 1999 VA examiner as 
to his discussion of fatiguability and his attribution of 
this symptom to the service-connected disability.  The Board 
believes that it would be an act of futility to obtain 
clarification from the examiner eight years after the 
examination, and that such a request would not reasonably be 
expected to assist the Board in reaching a decision in the 
claim.  Moreover, in light of the limited time-frame of the 
issue on appeal, a current medical examination would not be 
helpful in determining the veteran's condition prior to April 
2004.  Accordingly, the Board has determined that a remand 
for additional development is not necessary.  See 38 C.F.R. § 
3.159; see also Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].  The Board also notes, as discussed in more detail 
below, that the symptom of fatiguability has been considered 
as a component of the service-connected disability.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Analysis

During the period currently at issue, the veteran's right 
foot disability was evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under that code, 
foot disability warrants a 20 percent disability rating if it 
is moderately severe or a 30 percent rating if it is severe.  

It appears that the veteran's right foot disability consists 
of two essential components, as described by the September 
1998 VA examiner.  First, there are bony fusion and arthritis 
of the proximal interphalangeal joint of the great toe, with 
associated limitation of motion; and second, there is a 
Morton's neuroma between the third and fourth toes.  

The Board finds that the evidence does not demonstrate that 
the veteran's right foot disability was more than moderately 
severe in degree during the period from May 18, 1992, to 
April 28, 2004.  In so finding, the Board notes that while 
the veteran exhibited degenerative changes throughout his 
foot as well as alteration of his gait, his right foot 
complaints and clinical findings were essentially limited to 
pain and limitation of motion affecting his right great toe, 
as well as pain caused by the neuroma located between his 
third and fourth toes.  In September 1998, the veteran 
described pain with weight-bearing after five minutes.  There 
was no numbness.  

The primary functional impairment resulting from the 
veteran's foot pain appears to be an altered gait or limp.  
However, the April 1999 VA examiner described only a "slight" 
limp.  The April 1992 examiner noted that the limp was "very 
minimal."  The September 1998 examiner noted that the veteran 
ambulates without assistive devices.  The April 1996 examiner 
noted that the veteran had difficulty standing on his toes.  
However, neurovascular status in first digit was intact.  X-
rays showed a solidly fused interphalangeal joint in good 
position and alignment.  

Under 38 C.F.R. § 4.40, it is noted that a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  On 
examination in April 1992, the veteran was noted to have 
increased wear on the lateral aspect of the heel of the right 
shoe as compared to the left, thus confirming that foot pain 
has caused an altered gait.  However, the April 1996 examiner 
noted that there was no wasting of the calves.  As discussed 
above, while the veteran has been noted to walk with a limp, 
the April 1992 examiner noted that it was "very minimal."  

With respect to limitation of motion of the toes, the 
September 1998 examiner found that range of motion of the 
toes was intact, with the exception of the fused joint.  On 
VA examination in April 1999, coordination of the foot with 
respect to dorsiflexion, plantar flexion, inversion, eversion 
and movement of the toes was intact.  There was decreased 
flexion at the first metatarsophalangeal joint and the 
veteran complained of pain with motion at that joint.  The 
examiner opined that the foot injury "may well have led to 
increased or excessive fatiguability due to altered gait."  
However, he noted no gross bony abnormality.  The diagnosis 
was post-traumatic synovitis of the first metatarsophalangeal 
joint.

While the April 1999 examiner found that the veteran's foot 
injury might well have led to increased or excessive 
fatiguability due to an altered gait, and the Board's failure 
to discuss this finding was the primary stated reason for the 
Court's November 2006 remand, the Board notes that under 
38 C.F.R. § 4.45 fatigability must be considered to the 
extent that it results in reduction of the normal excursion 
of movement of a joint.  In this case, the April 1999 
examiner did not describe any particular range of motion of 
the toe that was accompanied by fatigue; nor indeed did he 
specifically relate fatigue to the joint itself.  Indeed, the 
X-ray evidence clearly shows that the injured joint is fused.  
While the Board resolves any imprecision in the examiner's 
statements in the veteran's favor, and finds that the 
fatiguability noted by the April 1999 is entirely 
attributable to the service-connected disability (see Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997)), the Board does not 
find that any additional limitation of motion of the first 
proximal interphalangeal joint caused by such fatiguability 
results in additional compensable disability.  In so finding, 
the Board notes not only that the joint is fused or 
ankylosed, but more pertinently, that limitation of motion of 
the toes is not a disability under the rating schedule.  
Accordingly, limitation of motion of the great toe, even to 
the extent of complete bony fixation, is not compensable, 
except to the extent that such limitation contributes to 
impairment of the foot or other musculoskeletal impairment.  
Indeed, amputation of the great toe, without metatarsal 
involvement is considered only 10 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5171.  

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  38 C.F.R. § 4.68 
(2006).  In this case, while the veteran is rated under 
Diagnostic Code 5284 for a foot disability, the injury 
appears to be primarily localized to the right great toe.  
While not determinative of the veteran's claim, the 
amputation rule provides valuable perspective in the 
placement of the veteran's particular foot disability and 
reported symptomatology. 

The Board is also mindful, by way of comparison, that under 
Diagnostic Code 5173, amputation of three or four toes, 
including the great toe, without metatarsal involvement, is 
rated as 20 percent disabling.  That is the level of 
disability rating currently assigned.  The veteran is seeking 
a 30 percent rating for his right foot disability.  
Amputation of the great toe with removal of the metatarsal 
head is 30 percent disabling under Diagnostic Code 5171.  
Removal of the metatarsal head is clearly a more severe 
impairment than the veteran's condition, which involves an 
interphalangeal joint (see 38 C.F.R. § 4.71a, Plate IV), and 
which, indeed, does not involve amputation of any portion of 
the toe.  

As discussed above, the primary functional result of the 
veteran's symptomatology, which includes limitation of toe 
motion, pain, and excessive fatiguability, is an alteration 
in the veteran's gait, described as slight or very minimal, 
and a reduction in his ability to stand and ambulate for 
prolonged periods.  In the Board's view, such symptomatology 
does not represent more than moderately severe disability, 
particularly in light of the otherwise minimal or normal 
findings with respect to neurovascular status and good 
alignment of the fused joint.  

The Board has considered whether a compensable rating is 
warranted for the veteran's surgical scars; however, no 
symptomatology has been attributed to those scars that would 
support a compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7800-7805.

There is evidence of arthritis associated with the veteran's 
service connected condition; however, the Board notes that 
Diagnostic Code 5003 [arthritis, degenerative (hypertrophic 
or osteoarthritis)] rates by analogy to limitation of motion 
of the joint affected, which, as discussed above, is only 
compensable with respect to the toes to the extent that it 
contributes other musculoskeletal disability.  That code also 
provides a 10 percent rating for limitation of motion to a 
noncompensable degree; however, in this case, the assigned 
disability rating already exceeds 10 percent for the entire 
period on appeal.  

Finally, the Board has considered Diagnostic Code 5279 for 
anterior metatarsalgia (Morton's disease).  That code only 
authorizes a 10 percent rating.  A separate rating under DC 
5279 is impermissible under 38 C.F.R. § 4.14 (2006) because 
the impairment associated with the veteran's Morton's 
neuroma, which is limited to pain, incoordination and 
fatigability affecting the right foot, is, as discussed 
above, encompassed in the 20 percent rating under Diagnostic 
Code 5284, pertaining to foot injuries.

In sum, the Board finds that the veteran's right foot 
disability was no more than moderately severe during the 
period from May 18, 1992, to April 28, 2004.  As a 
preponderance of the evidence is against the claim, the Board 
concludes that a rating higher than 20 percent is not in 
order. 

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  

The record reflects that the veteran has not required 
frequent hospitalizations for his right foot disability and 
that the manifestations of the disability during the period 
at issue were not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation of 20 percent.  Accordingly, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.  



							CONTINUED ON NEXT PAGE
-- --



ORDER

Entitlement to a disability rating higher than 20 percent for 
residuals of a right foot injury from May 18, 1992, to April 
27, 2004 is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


